       Case 2:19-cv-00603-JAD-NJK Document 26 Filed 05/05/20 Page 1 of 2



1    Paul D. Powell, Esq.
     Nevada Bar No. 7488
2    The Powell Law Firm
     8918 Spanish Ridge Avenue, Suite 100
     Las Vegas, Nevada 89148
3    paul@tplf.com
     Phone: (702) 728-5500
4    Facsimile: (702) 728-5501

5    Attorneys for Plaintiff

                                  UNITED STATES DISTRICT COURT
6
                                          DISTRICT OF NEVADA
7
     JENNIFER MARTINEZ, individually,          )
8
                                               )              CASE NO. 2:19-cv-00603-JAD-NJK
                  Plaintiff,                   )
9
            vs.                                )
                                               )              STIPULATION AND ORDER TO EXTEND
10
     JAMES RIVER INSURANCE COMPANY, DOES )                    THE DEADLINE FOR FILING THE JOINT
     I-X, and ROE CORPORATIONS I-X, inclusive, )              PRETRIAL ORDER
11
                                               )
                  Defendants.                  )
12
                                               )
                                               )
13

14          Plaintiff JENNIFER MARTINEZ, by and through her attorney PAUL D. POWELL, ESQ.,

15   of the law firm THE POWELL LAW FIRM and Defendant JAMES RIVER INSURANCE

16   COMPANY, by and through their attorneys JARED G. CHRISTENSEN, ESQ., LUCIAN J.

17   GRECO, ESQ., and DELEELA M. WEINERMAN, ESQ., hereby stipulate and agree to continue

18   the deadline to file the Joint Pretrial Order from May 4, 2020 to June 4, 2020 so the parties can

19   ///

20   ///

21   ///

22   ///

23   ///

24


                                                      -1-
       Case 2:19-cv-00603-JAD-NJK Document 26 Filed 05/05/20 Page 2 of 2



1    finalize the agreement to submit this case to a binding arbitrattion.

2    DATED this 4th day of May, 2020.                        DATED this 4th day of May, 2020.

3     THE POWELL LAW FIRM                                    BREMER WHYTE BROWN & O’MEARA
                                                             LLP
4

5     By: _/s/ Paul D. Powell________________           By: _/s/ Deleela M. Weinerman_______________
          Paul D. Powell, Esq.                              Lucian J. Greco, Jr., Esq.
6         Nevada Bar No. 7488                               Nevada Bar No. 10600
          8918 Spanish Ridge Avenue, Suite 100              Jared G. Christensen, Esq.
7         Las Vegas, Nevada 89148                           Nevada Bar No. 11538
          Attorneys for Plaintiff                           Deleela M. Weinerman, Esq.
8                                                           Nevada Bar No. 13985
                                                            1160 N. Town Center Dr. Suite 250
9                                                           Las Vegas, Nevada 89144
                                                            Attorneys for Defendant
10

11                                                 ORDER

12                  IT IS SO ORDERED

13
     Dated:
14
                                                        ______________________________
15                                                      UNITED STATES DISTRICT JUDGE
                                                          UNITED
                                                        Dated: May STATES
                                                                   5, 2020. MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24


                                                       -2-
